Title: To James Madison from Israel Whelen, 22 February 1802
From: Whelen, Israel
To: Madison, James


Sir
Philadelphia February 22d. 1802
General Stevens of New York called on me on Friday evening on his way to Washington and informed me that Messrs. Stewart & Co, had received the Certificate of our Consul at Tunis, of the delivery of the Cargo of the Grand Turk at that Port, and that a draft would probably be presented the ensuing day for the Freight yet due. I have to day received a letter from Mr. Gordon (on Genl. Stevens’ behalf) stating that Messrs. Stewart & Co. were urgent for payment at a shorter period than usual (fifteen days) but as the draft has not made its appearance I cannot state the precise amount, but presume it is about seven thousand dollars: I therefore respectfully request you will be pleased to direct that sum to be remmitted to me on the above Account. I am very respectfully Sir your obedient Servt.
Israel Whelen
 

   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC in a clerk’s hand, signed by Whelen.

